Citation Nr: 0108859	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  95-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for Crohn's disease as 
secondary to service-connected PTSD.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Law Offices of Carpenter 
Chartered




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to January 
1969.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO).  

In March 2001, the veteran canceled his request for a hearing 
before the Board. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection has been granted for PTSD, evaluated as 30 
percent disabling; residuals of a one inch laceration of the 
right forearm (major), evaluated as noncompensable; and 
residuals of an abscess of the right buttock, evaluated as 
noncompensable.  The combined schedular evaluation is 30 
percent.  Nonservice-connected disorders have been reported 
as Crohn's disease, schizophrenia, and high frequency hearing 
loss.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
other salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:


(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 




(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The undersigned believes that under the new criteria, 
additional information is required to determine the degree of 
industrial impairment resulting from the service-connected 
disabilities and to determine if the veteran is unemployable 
as the result of the service-connected disabilities.  See 
Beaty v. Brown, 6 Vet. App. 532 (1994).  The medical records, 
at present, do not clearly indicate whether the veteran is 
unemployable as the result of either his service-connected or 
his nonservice connected disabilities.  

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994) (citing Beaty, 6 Vet. App. at 537) the Board may 
not reject a claim for a total rating based on individual 
unemployability without producing evidence, as distinguished 
from mere conjecture, that the veteran can perform work that 
would produce sufficient income to be other than marginal.  

The Board may not offer its own opinion regarding whether the 
veteran can perform work based on his current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 362, 331-32 (1991) (citations omitted).

With regard to the claim of entitlement to an increased 
rating for post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling, the psychiatric rating 
criteria in the VA Schedule for Rating Disabilities were 
revised effective November 7, 1996.  The veteran filed this 
claim before November 1996.  
Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent evaluation is provided for occupational and 
social impairment with mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during the periods of significant stress, or, 
symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130 (2000).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; by reason of 
psychoneurologic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  

A 10 percent evaluation under the old rating criteria is 
warranted when emotional tension or other evidence of anxiety 
is productive of mild social and industrial impairment.




In a precedent opinion, dated November 9, 1993, the General 
Council of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large to 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2000).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2000).

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  

VA adopted a general formula for rating mental disorders, 
noting that many of the signs, symptoms and effects of mental 
disorders are not unique to specific diagnostic entities, as 
evidenced by the fact that the GAF scale in DSM-IV uses a 
single set of criteria for assessing psychological, social, 
and occupational function in all mental disorders

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  

In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  



Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97.  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2000).

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
Court held that, where, as in this case, the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal has been 
concluded, the version more favorable to the veteran will 
apply.  In order to make a decision in light of the complex 
standards cited above, the Board believes that additional 
evidence is required.   

Regarding the claim of entitlement to a permanent and total 
disability rating for pension purposes, the Board must note 
that even if the veteran were granted this claim, in light of 
the fact that he is currently receiving compensation for a 
service connected disability, it is unlikely that he would 
receive additional compensation.  He and his representative 
may wish to consider withdrawing this claim.  However, 
unless, and until, the veteran withdraws this claim, the 
Board must adjudicate this issue.  See AB v. Brown, 
6 Vet. App. 35 (1993). 

Concerning the claim of service connection for Crohn's 
disease on a secondary basis, it is contended that the 
service-connected PTSD has either caused or aggravated this 
disorder.  


The Court in Allen v. Brown, 7 Vet. App. 439 (1995), held 
that the term "disability" as used in 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000) refers to an "impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated." Allen, 7 Vet. App. at 448.  Consequently, the 
Court concluded that "pursuant to § 1110 and § 3.310(a), 
when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Id.  

Under this decision, two elements must be present in order to 
support a grant of secondary service connection on the basis 
of aggravation: (1) it must be shown that the service 
connected disability aggravates the nonservice connected 
disability; and (2) the degree of increased disability due to 
the aggravation by the service connected disorder over and 
above what the underlying nonservice connected disorder 
causes must be identified, otherwise, there is no 
identifiable disability subject to service connection.  The 
Board believes that additional medical information is 
required regarding this issue.   

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:


1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  In this regard, the RO should 
request the veteran to list all of his 
current disabilities, both service connected 
and nonservice connected, and the effect that 
each has on his ability to function on a day-
to-day basis.  The RO should request the 
veteran to identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claims.  After 
securing any necessary authorization or 
medical releases from the veteran, the RO 
should attempt to obtain legible copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.

3.  The veteran's representative is asked 
to certify that all pertinent medical 
records, including records from Social 
Security Administration, have been either 
obtained or submitted to the VA.

4.  After the aforementioned documents 
have been obtained, the RO should arrange 
for the veteran to undergo a VA social 
and industrial survey.  

The social worker should comment on the 
degree of social and industrial 
impairment which the veteran experiences 
as a result of all of his disabilities, 
including his service- connected PTSD, 
other service-connected disabilities, and 
non-service-connected disabilities.  The 
claims folders and a separate copy of 
this remand must be made available to and 
reviewed by the interviewer prior and 
pursuant to conduction and completion of 
the interview.  The interviewer must 
annotated the social and industrial 
survey report that the claims folders 
were in fact made available for review in 
conjunction with the interview.  Any 
opinions expressed by the interviewer 
should be accompanied by a complete 
rationale.

5.  The RO should arrange for a VA 
general medical examination of the 
veteran, plus any further indicated 
special examinations for the purpose of 
ascertaining whether he has been rendered 
permanently and totally disabled for 
pension purposes.  The examination should 
include any orthopedic complaints (if 
any) and provide a comprehensive report 
concerning the nature and extent of all 
disabilities found to be present, 
including any listed by the veteran in 
paragraph one above.  Any necessary tests 
should be conducted and the examiner 
should review the results of any testing 
in conjunction with the completion of the 
report.  

The claims folders and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  Any further 
indicated special studies must be 
conducted.  



The general medical examiner must be 
requested to express an opinion as to 
whether any disabilities found on 
examination have rendered the veteran 
unable to perform average employment in a 
civil occupation.  Any opinion expressed 
by the examiner must be accompanied by a 
complete rationale.

6.  The RO should arrange for a special 
gastrointestinal examination of the 
veteran by a medical specialist in this 
field for the purpose of ascertaining 
whether Crohn's disease is secondary to 
service-connected PTSD.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialist prior 
and pursuant to conduction and completion 
of the examination.  The medical 
specialist must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.

The medical specialist is also asked to 
answer the following questions:

If Crohn's disease is found, the 
examiner should indicate the degree 
of medical probability, in percent 
terms if feasible, that this 
condition is causally linked to the 
veteran's PTSD.  Specifically, what 
is the degree of medical probability 
that PTSD caused or aggravated the 
Crohn's disease?  

If the examiner believes that the 
Crohn's disease was not directly 
caused by, but is aggravated by, the 
service connected PTSD, the examiner 
should provide a medical opinion as 
to the degree of identifiable 
increased disability that has been 
produced by the aggravation.  If the 
degree of increased disability can 
not be quantified, the examiner 
should so indicate.  If the examiner 
concludes this question can not be 
answered without resort to 
speculation, he or she should so 
indicate.  In responding to the 
above questions, the examiner should 
also address the following medical 
issues:

(1) The baseline manifestations 
which are due to the effects of 
Crohn's disease;

(2) The increased manifestations 
which, in the examiner's opinion, 
are proximately due to service-
connected PTSD based on medical 
considerations; and

(3) The medical considerations 
supporting an opinion that increased 
manifestations of Crohn's disease 
are proximately due to service-
connected PTSD.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran to determine the nature and 
extent of severity of PTSD.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The purpose of this evaluation is to 
determine the degree of disability 
associated with the veteran's PTSD.  If 
there are different psychiatric disorders 
other than PTSD, the examiner must 
attempt to reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  All necessary special 
studies or tests are to be accomplished.  
The examiner must assign a Global 
Assessment of Functioning (GAF) score for 
each psychiatric disorder diagnosed.  The 
physician must define the score assigned.  
The basis for any conclusions should be 
explained, and any social and industrial 
impairment should be specifically noted.  

In this respect, the psychiatrist must 
identify the frequency and severity of 
all findings, as well as to enumerate all 
symptomatology, particularly with respect 
to:

a) The veteran's affect, speech, memory, 
judgment, abstract thinking, mood and 
impulse control;  

b) The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c) The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d) The veteran's ability to adapt to 
stressful circumstances in a work or work 
like setting, and his ability to obtain 
and maintain employment;

e) Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

f) Finally, if alcohol or drug abuse is 
part of the diagnostic picture, the 
examiner should indicate whether symptoms 
attributable to such causes can be 
distinguished from the manifestations of 
PTSD, and, if so, the examiner should 
provide an opinion as to the degree to 
which the manifestations of PTSD alone 
affect the appellant's ability to obtain 
or retain employment.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

7.  Thereafter, the RO must review the 
claims folders to ensure that all of the 
foregoing requested development actions 
have been conducted and completed in 
full.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

9.  Thereafter, the case should be 
reviewed by the RO. The RO should 
readjudicate the claims as follows:
 
a) With regard to the veteran's 
PTSD, the RO should take into 
consideration the rating criteria 
for PTSD in effect before and 
subsequent to November 7, 1996.

b)  With regard to the veteran's 
claim of entitlement to service 
connection for Crohn's disease on a 
secondary basis, the claim should be 
again reviewed by the RO in light of 
the two criteria laid down in the 
Court's determination in Allen v. 
Brown, 7 Vet. App. 439 (1995).




c)  The RO must list all the 
veteran's disabilities on a formal 
rating document and assign separate 
evaluations to each disability.  In 
evaluating each of the disabilities, 
consideration should be given to 
entitlement to an extraschedular 
evaluation under 38 C.F.R. 
§ 3.321(b)(2) (2000) for each 
disability.

d) With regard to the claim of 
entitlement to a permanent and total 
disability rating for pension 
purposes, the case should then be 
considered under the two-prong test 
enunciated by the Court in Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  
That is, with consideration of the 
"objective" test under 38 C.F.R. 
§§ 4.15, 4.16 and 4.17 (2000)  and 
the "subjective" test under 
38 C.F.R. §§ 3.321(b)(2), and 4.15 
and 4.17 (2000).

e) If a combined 100 percent 
schedular evaluation is not 
established for the service 
connected disabilities, the RO 
should then adjudicate the claim of 
entitlement to a TDIU with 
consideration of 38 C.F.R. §§ 3.340, 
3.341, and 4.16 (2000).

f)  The RO should expressly address 
the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000) regarding the 
service connected PTSD and provide 
appropriate notice to the veteran of 
a determination in this regard.  

The veteran is advised that any 
additional claims, including the 
issue of entitlement to additional 
compensation under 38 C.F.R. 
§ 3.321(b)(1) for the service 
connected PTSD, will not be before 
the Board unless the determination 
of the RO is unfavorable, and the 
veteran files a notice of 
disagreement and completes all 
procedural steps necessary to appeal 
a claim to the Board in accordance 
with 38 U.S.C.A. § 7105 (West 1991).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC) to the veteran and his 
representative.  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examinations without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).


